******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. DARRYL CRENSHAW
               (SC 18745)
      Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald,
                     Espinosa and Robinson, Js.
       Argued March 18—officially released August 12, 2014

  William B. Westcott, for the appellant (defendant).
  Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Dennis J. O’Connor, former senior assistant
state’s attorney, for the appellee (state).
                          Opinion

   ZARELLA, J. The defendant, Darryl Crenshaw,
appeals from the judgments of conviction, rendered
after a jury trial, of two counts of kidnapping in the
second degree in violation of General Statutes § 53a-94
(a), assault in the third degree in violation of General
Statutes § 53a-61 (a) (1), and murder in violation of
General Statutes § 53a-54a (a). On appeal, the defendant
claims that (1) the trial court abused its discretion in
joining the defendant’s two cases for trial, and (2) the
evidence was insufficient to support his conviction of
both counts of kidnapping in the second degree. We
uphold the trial court’s decision to join the cases, affirm
the judgments of the trial court with respect to the first
count of kidnapping in the second degree, assault in
the third degree and murder, and reverse the judgment
of conviction with respect to the second count of kid-
napping in the second degree.
   The jury reasonably could have found the following
facts. The victim, Ashley Peoples, lived with her mother
and stepfather in the town of Enfield. A friend and
coworker, Elisa Astacio, described the victim as ‘‘the
brightest star. Everyone love[d] her, everyone loved her
personality; everybody was friends with her.’’ In June
or July, 2008, the victim began dating the defendant.
Although they appeared happy at first, the defendant
became more controlling as their relationship pro-
gressed. The defendant was ‘‘stubborn’’ and ‘‘like[d] to
get his way . . . .’’ He and the victim would verbally
and physically fight. The victim informed Astacio in late
July or early August that she wanted to end the rela-
tionship.
   On August 7, 2008, at approximately 5:15 p.m., the
victim arrived at the house of Shavonne Coachman, a
friend, and Coachman’s infant son, and, thereafter, they
drove together to Supreme Clientele, a beauty salon
(salon) in the city of Hartford. They arrived at the salon
at around 5:30 p.m. and went inside. Coachman left
various items for her son in the victim’s car. While the
victim and Coachman were talking and waiting for an
appointment at the salon, the defendant called the vic-
tim on her cell phone. Shortly thereafter, the defendant
arrived in his vehicle, entered the salon, and spoke with
the victim for approximately five or six minutes. The
defendant then exited the salon, got in his car and left.
   Coachman and the victim resumed their conversa-
tion, only to be interrupted again by a call from the
defendant. Coachman overheard the victim attempting
to identify a male voice that the defendant allegedly
had heard at the salon. This conversation lasted for
about three minutes. After the call ended, the victim
informed Coachman that the defendant was ‘‘coming
back . . . .’’ She then gave her cell phone to Coachman,
explaining that the defendant ‘‘like[d] to break phones’’
when they argued.
  Shortly thereafter, the defendant arrived at the salon,
and the victim went outside. A patron of the salon,
Timothy Freeman, who was sitting in his car in the
parking lot, saw the defendant and the victim flail their
arms as they argued. The victim attempted to get into
the driver’s side of the defendant’s vehicle, but the
defendant got in first, forcing the victim to walk around
to the passenger side. After the victim entered the vehi-
cle, the defendant punched her in the face and pro-
ceeded to drive away.1 Freeman described the incident
as a ‘‘sucker [punch] . . . .’’ As the defendant drove
away, he punched the victim in the face a second time.
By the time Coachman ran to the front door of the
salon, the defendant and victim were gone.
  Coachman immediately began calling the defendant
from the victim’s cell phone. After approximately one-
half hour of continuous attempts to reach the defen-
dant, he answered. Coachman asked the defendant to
bring the victim back to the salon. The defendant
responded that he would ‘‘bring her back when she
feels like coming back.’’ Coachman continued to plead
for the victim’s return, informing him that she had left
supplies for her son in the victim’s car. The defendant
reiterated that he would bring the victim back when
she ‘‘feels like coming back.’’ After the defendant ended
the conversation, Coachman waited for two hours at
the salon for the victim to return. The victim never
came back.
   At around 6 or 7 p.m. that evening, the defendant
went to the apartment of Eruverto Flores, Astacio’s
boyfriend, at 777 Maple Avenue in Hartford. When the
defendant entered Flores’ apartment, Flores realized
that the victim was trailing behind the defendant. The
victim ‘‘had a blood clot in her eye,’’ the inside of her
left eye was ‘‘red’’ and ‘‘bloodshot,’’ and the area under
her eye was swollen. Flores testified that it was ‘‘obvi-
ous’’ that the defendant had hit the victim.
   The defendant was yelling and appeared upset. He
exclaimed that the victim had ‘‘disrespected’’ him
because she was flirting with another man at the salon.
He claimed that the victim ‘‘disrespected [him] on [his]
side of town in front of all [his] peoples, [and he was]
not [going to] let no girl disrespect [him] and make
[him] look bad in front of everybody.’’ At some point,
the defendant ‘‘mushed [the victim] in the head,’’ mean-
ing that he used an open hand to push her head away
from him. Flores then jumped in between the defendant
and the victim and told him to ‘‘chill out’’ and not engage
in such actions in his apartment.
  The victim then went into the bathroom. After Flores
spoke to the defendant in an attempt to calm him down,
Flores went to check on the victim. The victim was
wiping tears from her eyes. Flores offered to take the
victim to her car, to call her parents, or to help in any
other way he could. The victim declined. When the
victim left the bathroom, she sat about twenty feet away
from the defendant. Flores testified that the victim ‘‘was
pretty much sitting there with her head down . . . not
really interacting with anybody, just sitting there.’’ She
did not participate in the conversation. About fifteen
or twenty minutes later, the defendant and the victim
left together.
  At some point during the evening of August 7, the
defendant called Teosha Sease, a woman whom he had
met the week before, about going on a first date the
next day to Six Flags New England amusement park
(Six Flags) in Agawam, Massachusetts. Sease observed
that the defendant seemed ‘‘upset’’ during this conver-
sation.
   Between 2 and 3 a.m. on August 8, 2008, the defen-
dant’s next door neighbor, Guy Maynard, saw the defen-
dant pull up in his vehicle to the front of the defendant’s
residence at 65 Church Street in Enfield. Maynard testi-
fied that, ‘‘after the car stopped and the lights went off,
the [defendant] got out and . . . walked around the
front of the car to the [passenger] side, where he opened
the door and picked up somebody out of the front seat
of the car.’’ The defendant ‘‘cradled’’ the individual ‘‘like
you would hold a child,’’ with both arms underneath,
and ‘‘[c]arried [her] towards the front of the house.’’
Maynard could tell that the person being carried was
‘‘slight’’ and African-American, and he believed the per-
son was probably a female. He thought at the time that
the defendant was carrying this person because she
was inebriated. The defendant carried the person into
his apartment. After some time had passed, Maynard
saw the flickering of lights from a television in the
defendant’s apartment.2 Maynard did not hear any
screaming or arguing.
   Around the same time, the victim’s mother was con-
cerned about the victim’s whereabouts. At 2:30 a.m. on
August 8, she sent a text message to the victim’s cell
phone indicating that she had not heard from the victim
all day and asking where she was.
   Later, during the early morning hours of August 8,
Astacio received a call from the defendant after she
arrived at work. The defendant informed Astacio that
he had ‘‘fucked up’’ and that he and the victim had
gotten into an argument during which he ‘‘slapped her
. . . .’’ He told Astacio that he was angry at the victim
because she had cheated on him. Astacio asked the
defendant if she could speak to the victim, and he said
that she was sleeping. The defendant then told Astacio
that he had to put her on hold because the victim was
calling him. When he resumed his conversation with
Astacio, the defendant said that the victim could not
come to work that day and asked her to make up an
excuse for the victim. Astacio stated that she could
not do so, because the victim had just returned from
vacation and was needed for the 1 p.m. shift. She asked
the defendant to call back at noon and she would ‘‘see
what [she] could do.’’ The defendant agreed but never
called Astacio back.
  After this conversation, Astacio attempted to call the
victim, eventually reaching Coachman, who still pos-
sessed the victim’s cell phone. Coachman told Astacio
what had occurred at the salon. Coachman then called
the victim’s parents, who reported to the police that
the victim had been kidnapped.
   At approximately 9 or 10 a.m. that same day, the
defendant met Sease and brought her to Six Flags. At
one point while they were at Six Flags, the defendant
became upset and exclaimed that he ‘‘saw her face’’
and ‘‘she wasn’t breathing.’’ When Sease asked the
defendant what he was talking about, he stated that
‘‘he’s not a murder[er]; he’s a good person . . . .’’ The
defendant and Sease remained at the park until 10 or
10:30 p.m., when Torchy Colvin, an acquaintance of the
defendant, came to pick them up. After returning to
Hartford, the defendant, Colvin and Sease ‘‘stood out-
side and just talked and laughed . . . .’’ The defendant
and Sease kissed, and he told her that he wished they
had met under different circumstances so that she could
be his girlfriend. The defendant told Colvin and Sease
that they could take any of his possessions from his
house because he was going south to live with family
members.
  Later that evening, Colvin received a telephone call
from the police, who informed her that they were look-
ing for the defendant and the victim. Colvin then drove
the defendant to the city of Meriden, leaving the defen-
dant’s car at her residence. The defendant told Colvin
to lie to the police and tell them that he went to Maine
and was driving a different car. On the morning of
August 9, the police seized the defendant’s car from
Colvin’s home.
   On August 10, 2008, the police executed a search
warrant for the defendant’s residence. They discovered
the victim’s body in one of the bedrooms. Blood-like
stains were found on a laundry basket in the bedroom,
a bath towel and several articles of clothing, including
on a pair of denim shorts. One of the victim’s ‘‘fake
nail[s]’’ was missing, and a fingernail was broken. Sub-
sequent forensic analysis revealed that the defendant’s
blood was found under the victim’s fingernails on her
right hand and the pair of denim shorts. In addition,
the victim’s blood was found in the front passenger side
of the defendant’s vehicle.
  An autopsy revealed that the victim had suffered a
variety of injuries, including trauma to the head, scalp,
arms, left eye and abdomen, indicative of direct injuries
to those areas. The victim also had abrasions on her
neck, consistent with fingernail marks, and evidence
of petechial hemorrhaging in the membranes of her
eyes and gums. The chief medical examiner concluded
that the victim had been strangled and also had suffered
blunt force trauma to her head and neck. He also con-
cluded that the victim was alive when these injuries
were inflicted. The victim’s death was classified as a
homicide.
   On August 18, 2008, the defendant called the victim’s
stepfather, Reverend William Baskerville. The conver-
sation lasted between fifteen and ninety seconds. The
defendant told Baskerville that he was sorry about
‘‘what [he] did to Ashley.’’ He stated that what had
happened to the victim was not intentional. The defen-
dant then asked Baskerville to pray for him, and Basker-
ville replied that he forgave him. Baskerville testified
that he was ‘‘trying to keep [the defendant] on the line.’’
Baskerville encouraged the defendant to turn himself
in to the police, but the defendant did not do so.
   The police ultimately found the defendant living
under an alias in Mexico. After the defendant was extra-
dited to the United States from Mexico, he provided a
sworn statement in which he described the circum-
stances leading up to the victim’s death. He stated that
the victim had made him ‘‘jealous’’ and that he pushed
her during an argument. He stated that he slapped the
victim while they were lying on his bed. When the victim
said ‘‘ ‘please, [n]o,’ ’’ he said: ‘‘ ‘[Y]ou got a man at home
to take care of you, why are you runnin[g] around.’ ’’
He stated that he ‘‘grabbed her by the neck and choked
her. I choked and slapped her every time I got mad. I
would choke her hard [and] then stop. I would get angry
again and continue to choke her.’’ He then said that the
victim ‘‘got tired and went to bed,’’ and that he slept
on the couch. The next morning, the victim would not
wake up, but the defendant felt her pulse and thought
she was alive. The defendant explained that he then
went to Six Flags, and, when he returned, the victim was
‘‘barely breathing.’’ The defendant said that he ‘‘propped
her head up and laid her down in the bed, [but that]
she wasn’t breathing.’’ He then took off her clothes and
‘‘tucked her into bed, just hoping she would wake up.’’
He believed that the victim had died from suffocation.
Although it is uncontested that the defendant was the
cause of the victim’s death, the defendant claimed that
the victim’s death was accidental.
   The state initially charged the defendant in two sepa-
rate informations. In the first information (Hartford
case or charges), the defendant was charged with kid-
napping in the first degree in violation of General Stat-
utes § 53a-92 (a) (2) (A), and assault in the third degree
in violation of § 53a-61 (a) (1). In the second information
(Enfield case or charges), the defendant was charged
with murder in violation of § 53a-54a (a), and kidnap-
ping in the second degree in violation of § 53a-94 (a).
   On August 26, 2010, the state filed a motion for consol-
idation of the two informations. The state argued that
the cases should be tried together as a matter of judicial
economy because the victim was the same in both cases
and the victim was with the defendant from the time
of her abduction on August 7, 2008, until August 8, 2008.
The state also argued at a hearing on August 31, 2010,
that the Boscarino3 factors were not present and that
the evidence in each case would be cross admissible.
The defense contended that the two cases should not
be joined because the defendant would be substantially
prejudiced, both under the analysis set forth in Boscar-
ino and because the evidence would not be cross
admissible.
   The trial court granted the motion to consolidate
because the Boscarino factors were not present and
evidence of the assault in the Hartford case would be
admissible to show intent and motive in the Enfield
case. The trial court also indicated that ‘‘there [was]
some connection between the two [cases]. Something
happened on those August dates. We really don’t know
what happened between Hartford and Enfield. To say
that they are absolutely distinct is not necessarily so;
it depends on the facts that come across at trial.’’ The
trial court assured the defendant that, ‘‘[i]f the defense
requests instructions, the jury will [be so] instructed.’’
  A jury trial followed. At trial, the state first presented
evidence pertaining to the Hartford charges, arguing
that the underlying events began on August 7, 2008, at
the salon and ended at 777 Maple Avenue. The state then
presented evidence pertaining to the Enfield charges,
claiming that these events transpired sometime after
the defendant and the victim left 777 Maple Avenue. At
the conclusion of the trial, the jury found the defendant
guilty, with respect to the Hartford charges, of assault
in the third degree and the lesser included offense of
kidnapping in the second degree. With respect to the
Enfield charges, the jury found the defendant guilty
of murder and kidnapping in the second degree. The
defendant then filed a direct appeal to this court pursu-
ant to General Statutes (Rev. to 2011) § 51-199 (b).4
Additional facts will be set forth as necessary.
   On appeal, the defendant claims that (1) the trial
court abused its discretion in granting the state’s motion
to consolidate the Hartford and Enfield charges for one
trial, and (2) there was insufficient evidence to find the
defendant guilty of both counts of kidnapping in the
second degree. With respect to his consolidation claim,
the defendant contends that he was substantially preju-
diced as a result of the consolidation. First, the defen-
dant argues that the first and second factors of Bos-
carino are satisfied in the present case because the
Hartford charges and the Enfield charges did not
involve easily distinguishable factual scenarios, and the
murder charged in the Enfield case was brutal and
shocking. The defendant also argues that consolidation
was harmful because the evidence was not cross admis-
sible, was not actually admitted for such purposes at
trial, and the prejudice was not cured by a limiting
instruction. Finally, the defendant argues that there was
insufficient evidence to find the defendant guilty of
second degree kidnapping in both cases because there
was no evidence that the defendant abducted, confined
or restrained the victim without her consent.
   The state responds that the trial court acted within
its discretion in consolidating the Hartford and Enfield
charges because the evidence in the cases would be
cross admissible in separate trials, and, alternatively,
the defendant failed to establish the existence of any
of the Boscarino factors. The state further contends
that the evidence was sufficient to establish that the
victim was abducted without her consent in both the
Hartford and Enfield cases. We agree with the state
that the trial court properly consolidated the Hartford
and Enfield charges because the evidence in those cases
would have been cross admissible in separate trials.
Thus, we do not reach the issue of whether the defen-
dant has established the existence of any of the Boscar-
ino factors. We also agree with the state that the
evidence was sufficient to support the judgment of con-
viction of second degree kidnapping in the Hartford
case. We conclude, however, that the jury could not
reasonably have found that two separate instances of
kidnapping occurred because there is insufficient evi-
dence to establish that the victim ever was liberated
after her abduction in Hartford. Accordingly, we affirm
the judgment of conviction of assault in the third degree
and kidnapping in the second degree in the Hartford
case, and the judgment of conviction with respect to
the murder charge in the Enfield case, but direct the
trial court to render judgment of acquittal of second
degree kidnapping in the Enfield case.
                            I
  We first determine whether the trial court abused its
discretion in consolidating the Hartford and Enfield
charges. The defendant argues that he was substantially
prejudiced by the consolidation because the first and
third Boscarino factors were present. In addition, the
defendant contends that he was prejudiced because
the evidence would not have been cross admissible at
separate trials,5 or, even if the evidence would have
been cross admissible, he was prejudiced because it
never was admitted for such purposes, and the trial
court did not offer a limiting instruction. The state
argues that the trial court did not abuse its discretion
because the evidence would have been cross admissi-
ble, and, alternatively, none of the Boscarino factors
was present. We agree with the state that the evidence
would have been cross admissible. Accordingly, we con-
clude that the trial court did not abuse its discretion
in consolidating the two informations.6
   ‘‘[I]n deciding whether to [join informations] for trial,
the trial court enjoys broad discretion, which, in the
absence of manifest abuse, an appellate court may not
disturb.’’ (Internal quotation marks omitted.) State v.
LaFleur, 307 Conn. 115, 158, 51 A.3d 1048 (2012).
‘‘[W]hen charges are set forth in separate informations,
presumably because they are not of the same character,7
and the state has moved in the trial court to join the
multiple informations for trial, the state bears the bur-
den of proving that the defendant will not be substan-
tially prejudiced by joinder pursuant to Practice Book
§ 41-19.’’ (Footnote added.) State v. Payne, 303 Conn.
538, 549–50, 34 A.3d 370 (2012). On appeal, however,
the burden shifts to the defendant ‘‘to show that joinder
was improper by proving substantial prejudice that
could not be cured by the trial court’s instructions to the
jury . . . .’’ (Internal quotation marks omitted.) State v.
LaFleur, supra, 158.
   The defendant may establish that he was substantially
prejudiced by showing either that the evidence would
not have been cross admissible or that one or more of
the Boscarino8 factors were present. ‘‘[When] evidence
of one incident can be admitted at the trial of the other
[incident], separate trials would provide the defendant
[with] no significant benefit. . . . [U]nder such circum-
stances, the defendant would not ordinarily be substan-
tially prejudiced by joinder of the offenses for a single
trial.’’ (Emphasis omitted.) State v. Pollitt, 205 Conn. 61,
68, 530 A.2d 155 (1987). Accordingly, ‘‘[w]e consistently
have found joinder to be proper if we have concluded
that the evidence of other crimes or uncharged miscon-
duct would have been cross admissible at separate tri-
als.’’ State v. Sanseverino, 287 Conn. 608, 628–29, 949
A.2d 1156 (2008), superseded in part en banc on other
grounds, 291 Conn. 574, 969 A.2d 710 (2009). ‘‘[When]
evidence is cross admissible, therefore, our inquiry
ends.’’ State v. LaFleur, supra, 307 Conn. 155.
  In the present case, the evidence would have been
cross admissible in different trials, and, thus, we need
not determine whether any of the Boscarino factors
was present. We first observe that, although it appears
that the parties treated the Hartford and Enfield cases
as entirely distinct, the conduct giving rise to the
charges in these cases constituted a single, unbroken
course of conduct. Specifically, over the course of
approximately twelve to twenty hours, the same defen-
dant engaged in multiple criminal acts toward the same
victim while the victim was continuously in his presence
and control.9 Thus, evidence in the Hartford and Enfield
cases would have been cross admissible for two pur-
poses.
  First, evidence from these two cases would have been
admissible to establish the complete story of what had
happened to the victim on August 7 and 8, 2008. ‘‘We
have stated that misconduct evidence may be used to
complete the story of the charged crime by placing it
in the context of nearby and nearly contemporaneous
happenings.’’ (Internal quotation marks omitted.) State
v. Ali, 233 Conn. 403, 427, 660 A.2d 337 (1995). In the
present case, the state claimed in its motion for consoli-
dation that the cases should be joined because, inter
alia, ‘‘the defendant was with the victim from the time
of her abduction on August 7, 2008, until the evening
of August 8, 2008.’’ In ruling on this motion, the trial
court agreed, reasoning that ‘‘there is some connection
between the two [cases].’’ The trial court also instructed
the jury regarding the use of evidence from both cases
to establish the ‘‘complete story . . . .’’10 Even defense
counsel, during his closing argument, characterized the
two cases as ‘‘the story of [the defendant] and [the
victim] . . . divided into two chapters.’’
   We agree that it is essential to consider the Hartford
and Enfield cases together in order to understand the
complete story of what had happened to the victim on
August 7 and 8, 2008. The entire sequence of events
is especially relevant to the two kidnapping charges,
because the state bore the burden of establishing two
separate instances of abduction in order to prove that
two distinct kidnappings had occurred. In fact, as we
explain in part II of this opinion, the fact that the victim
was continuously in the defendant’s presence and con-
trol is critical to our sufficiency of the evidence
analysis.
   Evidence from the Hartford and Enfield cases also
would have been cross admissible to establish motive
and intent with respect to the murder and two kidnap-
ping charges. ‘‘Because of its prejudicial impact, evi-
dence of prior acts of misconduct is inadmissible merely
to show a defendant’s bad character or tendency to
commit criminal acts. . . . On the other hand, such
evidence may be offered in proof of an issue in the
case, such as intent, identity, malice, motive or a system
of criminal activity.’’ (Citations omitted.) State v. Pollitt,
supra, 205 Conn. 69.
  We initially note that evidence of the assault and
kidnapping in the Hartford case would have been cross
admissible as to the murder charge in the Enfield case
to establish the defendant’s intent to kill the victim.
See, e.g., State v. Tucker, 181 Conn. 406, 415–16, 435
A.2d 986 (1980) (concluding that trial court properly
admitted evidence of defendant’s prior acts of child
abuse against murder victim to establish specific intent
to murder). In fact, the trial court specifically deter-
mined that evidence of the assault in the Hartford case
would be admissible to establish intent and motive with
respect to the murder charge.
  We also observe that, based on the specific facts of
the present case, it would have been virtually impossi-
ble for the jury to consider evidence of the assault for
improper purposes with respect to the murder charge.
Because the defendant conceded that he was responsi-
ble for the victim’s death, the only real issue in the
murder case was whether the defendant intentionally
killed the victim. Thus, the jury could not have consid-
ered the evidence for an improper purpose, such as
propensity for violence, because evidence of the defen-
dant’s assault of the victim would have been admissible
to prove intent, the only element of the murder charge
at issue.
   We further conclude that evidence of the murder and
second degree kidnapping charges in the Enfield case
would have been admissible to establish motive and
intent with respect to the first degree kidnapping charge
in the Hartford case.11 In the Hartford case, the defen-
dant was charged with first degree kidnapping and ulti-
mately was found guilty of second degree kidnapping.
Both of these crimes require intent. With respect to
first degree kidnapping, the state had the burden of
proving that the defendant intended to ‘‘inflict physical
injury upon [the victim]’’; General Statutes § 53a-92 (a)
(2) (A);12 and to ‘‘prevent his liberation . . . .’’ General
Statutes § 53a-91 (2).13 In order to prove second degree
kidnapping, the state would have to establish that the
defendant intended to prevent the victim’s liberation.
See General Statutes §§ 53a-91 (2) and 53a-94 (a).14 Evi-
dence of the victim’s subsequent murder would cer-
tainly be relevant in proving this intent. Specifically,
the jury could infer from the victim’s murder that the
defendant intended to harm the victim and to prevent
her liberation when he abducted her from the salon
and cut off her access to her car, friend and belongings.
   The defendant also contends that he was prejudiced
because, even if the evidence would have been cross
admissible, the evidence was not actually admitted for
such purposes, and the trial court did not issue any
limiting instructions regarding the proper use of such
evidence. In support of this contention, the defendant
relies on a footnote in State v. Payne, supra, 303 Conn.
538.15 We disagree with the defendant’s interpretation
of Payne for several reasons. First and foremost, it
is well established that the trial court, in making the
discretionary, pretrial decision to join multiple cases,
rules on whether the evidence could be admissible, not
whether the evidence actually is admitted. See, e.g.,
State v. Pollitt, supra, 205 Conn. 68 (‘‘[when] evidence
of one incident can be admitted at the trial of the other
[incident], separate trials would provide the defendant
[with] no significant benefit’’ [emphasis in original]).
Because the decision to join two cases occurs prior to
the introduction of evidence, the trial court must make
its decision on the basis of potential admissibility rather
than what actually transpires at trial. It would not make
sense for a reviewing court to overturn the trial court’s
discretionary, pretrial decision to consolidate solely on
the ground that the parties did not ultimately introduce
the evidence at trial. Such a result also would run
counter to judicial economy, as the proper remedy for
improper joinder is the granting of two new, separate
trials, during which the parties ostensibly would be free
to introduce the contested evidence in both cases in
any event.
   Moreover, in the present case, the trial court explic-
itly informed the defense that it could request a limiting
instruction, but the defense did not take advantage of
this opportunity. In fact, the defense made significant
suggestions and modifications to other aspects of the
jury instructions, but it does not appear that it noted
or questioned the absence of the instructions that the
defendant claims, on appeal, should have been offered.16
Despite the defendant’s failure to request a specific
limiting instruction on the proper use of the cross
admissible evidence, the trial court did provide the jury
with general instructions on the ‘‘complete story,’’
motive, and intent. Thus, even if the defendant did suffer
any prejudice from joinder of the two cases, the trial
court’s instructions would have cured any such prej-
udice.
   Finally, the defendant argues that the jury improperly
considered the charges cumulatively to determine that
the defendant had a general propensity for violence for
the following reasons: (1) the jury requested to rehear
the chief medical examiner’s expert opinion testimony
regarding the cause of the victim’s death; and (2) the
jury found the defendant guilty ‘‘on all counts . . . .’’
This argument has no merit. First, the fact that the
jury requested to rehear the chief medical examiner’s
testimony does not demonstrate that the jury made its
decision on the basis of propensity evidence. Rather,
it suggests that the jury carefully considered the ele-
ments of murder and determined whether the defendant
intended to kill the victim on the basis of the evidence
as a whole rather than on the fact that the defendant
was charged with other crimes. Moreover, although the
jury found the defendant guilty ‘‘on all counts,’’ the jury
found the defendant guilty of the lesser included offense
of kidnapping in the second degree in the Hartford case.
Thus, the jury evidently was able to separate the charges
and not ‘‘blindly condemn’’ the defendant on the basis
of his commission of the assault, murder and that por-
tion of the kidnapping that purportedly occurred in
Enfield. See State v. Atkinson, 235 Conn. 748, 766, 670
A.2d 276 (1996) (‘‘by returning a verdict of not guilty on
the charge of possession of a weapon in a correctional
institution, which also stemmed from the escape inci-
dent, the jury evidently was able to separate the two
cases and did not blindly condemn the defendant [for]
his participation in the murder’’). We therefore con-
clude that the trial court did not abuse its discretion
in granting the state’s motion to consolidate the Hart-
ford and Enfield charges.
                            II
  The defendant also claims that the evidence was
insufficient to support his convictions of kidnapping in
the second degree in both the Hartford and Enfield
cases. The state contends that the evidence was suffi-
cient to support both kidnapping convictions. We con-
clude that the evidence was sufficient to establish that
the victim was abducted without her consent from the
salon in Hartford. There is insufficient evidence, how-
ever, to establish that the victim ever was free from
the defendant’s control after her initial abduction at the
salon. Accordingly, we conclude that there was insuffi-
cient evidence to support two separate convictions of
kidnapping in the second degree, and, therefore, we
reverse the judgment of conviction as to the charge of
second degree kidnapping in the Enfield case.
   We begin our analysis by examining the relevant stat-
utory text. Section 53a-94 (a) provides: ‘‘A person is
guilty of kidnapping in the second degree when he
abducts another person.’’ The term ‘‘abduct’’ is defined
in § 53a-91 (2) as ‘‘to restrain a person with intent to
prevent his liberation by either (A) secreting or holding
him a place where he is not likely to be found, or (B)
using or threatening to use physical force or intimida-
tion.’’ Section 53a-91 (1) defines the term ‘‘restrain’’
in relevant part: ‘‘[T]o restrict a person’s movements
intentionally and unlawfully in such a manner as to
interfere substantially with his liberty by moving him
from one place to another, or by confining him either
in the place where the restriction commences or in a
place to which he has been moved, without consent.
. . .’’ Section 53a-91 (1) also provides that ‘‘ ‘without
consent’ means, but is not limited to, (A) deception and
(B) any means whatever . . . .’’
   Thus, ‘‘[§] 53a-94 (a), by its plain terms, indisputably
prohibits intentional, nonconsensual restraint of a per-
son, by means of physical force, when that restraint is
coupled with the intent to prevent that person’s libera-
tion.’’ State v. Winot, 294 Conn. 753, 761, 988 A.2d 188
(2010). ‘‘It [also] is clear that the statutory definition
of ‘restraint’ encompasses both movement of a person
from one place to another and confinement of a person
in the place where a restriction of movement com-
mences.’’ Id. Finally, ‘‘to commit a kidnapping in con-
junction with another crime, a defendant must intend
to prevent the victim’s liberation for a longer period of
time or to a greater degree than that which is necessary
to commit the other crime.’’ State v. Salamon, 287 Conn.
509, 542, 949 A.2d 1092 (2008).
   ‘‘Kidnapping is a continuing crime.’’ State v. Gomez,
225 Conn. 347, 351, 622 A.2d 1014 (1993). ‘‘Because
kidnapping involves interfering with the victim’s liberty,
it continues until that liberty is restored.’’ Id. Thus,
‘‘[o]nce the victim [has] been abducted and restrained
with the requisite intent, common sense dictates that
the defendant [cannot abduct the victim] again unless
at some point [the victim] . . . become[s] free of [the
defendant’s] control.’’ State v. Freeney, 228 Conn. 582,
588, 637 A.2d 1088 (1994).
   The defendant claims that the evidence was insuffi-
cient to support his conviction of kidnapping in the
second degree in both the Hartford and Enfield cases.
‘‘The standard of review [applicable to] a sufficiency
of the evidence claim is well settled. [W]e apply a two
part test. First, we construe the evidence in the light
most favorable to sustaining the verdict. Second, we
determine whether upon the facts so construed and
the inferences reasonably drawn therefrom the [jury]
reasonably could have concluded that the cumulative
force of the evidence established guilt beyond a reason-
able doubt.’’ (Internal quotation marks omitted.) State
v. Millan, 290 Conn. 816, 825, 966 A.2d 699 (2009).
   In order to establish two separate instances of kid-
napping, the state bore the burden of proving that the
victim was abducted twice. We thus begin our inquiry
with the first abduction, which occurred outside the
salon in Hartford. The defendant argues that there was
insufficient evidence to support the second degree kid-
napping conviction in the Hartford case because there
was no evidence that the defendant ever abducted, con-
fined or restrained the victim without her consent. We
disagree. The jury reasonably could have inferred that
the defendant had restrained the victim with intent to
prevent her liberation through the use of physical force
when he punched her in the face in his vehicle, drove
away from the salon, and punched her a second time
as they drove. Although the victim may have voluntarily
left the salon and voluntarily entered the defendant’s
car, it is not unreasonable for the jury to infer that the
victim’s consent ended when the defendant punched
her. The victim then would have been restrained
because she was trapped in a moving vehicle.
  Other evidence in the record supports the jury’s find-
ings of restraint and lack of consent. For instance, the
victim left her cell phone with Coachman in the salon.
The victim also left her own vehicle in the salon parking
lot. The victim’s sudden departure left Coachman, a
close friend, stranded, without a ride home, and without
access to the supplies for her infant son, which were
locked in the victim’s vehicle. This would be uncharac-
teristic for the victim, as the jury had heard evidence
that the victim was normally punctual and responsible.17
Finally, the jury could have inferred that the victim
would normally inform her mother of her whereabouts,
but was unable to do so, from the fact that the victim’s
mother sent her a text message at 2:30 a.m. on August 8
expressing concern about the victim. We thus conclude
that the evidence was sufficient to support the defen-
dant’s conviction of second degree kidnapping in the
Hartford case.
   In order to establish a second kidnapping, however,
the state was required to prove that the victim was
liberated after her initial abduction in Hartford. It is
well established that, ‘‘[b]ecause kidnapping involves
interfering with the victim’s liberty, it continues until
that liberty is restored.’’ State v. Gomez, supra, 225
Conn. 351. Thus, when a victim is kidnapped, the kid-
napping ends only after the victim’s release or her death.
See id. (‘‘[b]ecause the victim . . . was never released,
the kidnapping ended only with his death’’). The state
at times argued that the victim was in the defendant’s
presence and control continuously from her abduction
at the salon until her death,18 and, because the state
failed to prove that there was a break in that continuous
presence and control, we conclude that the evidence
was insufficient to support a second conviction of kid-
napping in the second degree.19
   We find guidance in our decision in State v. Freeney,
supra, 228 Conn. 582, in which this court concluded
that the conviction of the defendant, Burnest Freeney,
on two counts of kidnapping arising from a single, con-
tinuous incident occurring over the course of twenty-
four hours constituted a double jeopardy violation.20
Id., 585–87, 589. In that case, Freeney and the victim
met for the first time at approximately 11:30 p.m. on
March 28, 1991. Id., 585. Later that evening, Freeney
became hostile and informed the victim that she was
his ‘‘prostitute.’’ Id., 585–86. Over the course of the night
and following morning, the victim was sexually abused
by Freeney and other men. Id., 586. Throughout this
time, the victim was either in Freeney’s presence or
locked in her apartment, from which she did not attempt
to escape. See id. At around 10 a.m. the next morning,
a friend of the victim saw the victim and asked her if
‘‘anything was wrong.’’ Id., 587. The victim said: ‘‘[N]oth-
ing.’’ (Internal quotation marks omitted.) Id. Freeney
then pulled the victim toward him, stated that she ‘‘was
not going anywhere,’’ and brought her back to her apart-
ment. Id. The victim’s friend later came to the apartment
and distracted Freeney in order to allow the victim to
escape. Id.
  Freeney was convicted of, inter alia, two counts of
kidnapping in the first degree. Id., 583. On appeal, the
state conceded that Freeney’s ‘‘conviction and sentenc-
ing for the second count of kidnapping violate[d] the
prohibition against double jeopardy . . . .’’ Id., 587.
The court agreed, explaining: ‘‘Because the facts clearly
demonstrate[d] that the victim was continually
restrained after her abduction and was abducted with
only one intent, to violate or abuse her sexually, the
defendant committed only one crime of kidnapping.’’
Id., 588.
  Although the present case does not require this court
to engage in a double jeopardy analysis, the reasoning
in Freeney is nevertheless applicable. As in Freeney, in
which the victim was continually restrained after her
abduction, it appears that the victim in the present
case was continuously in the defendant’s presence and
control from the moment of her assault in the salon
parking lot until the defendant inflicted the injuries that
caused her death. In fact, even the defendant argued,
in a different context in his brief,21 that, ‘‘[a]s the jury
considered whether . . . a course of conduct logically
established beyond a reasonable doubt that kidnap-
pings occurred, it is not at all evident where the bound-
aries of the two circumstantial cases of kidnapping
would have separated in the minds of the jurors with
unanimous discipline and clarity.’’
   The only evidence of the victim’s location and condi-
tion between the abduction in Hartford and the alleged
second abduction in Enfield is the fifteen to twenty
minutes that she and the defendant spent at 777 Maple
Avenue. This evidence does not establish that the victim
was free from the defendant’s control. The victim
arrived at the apartment with bruises on her face and
a blood clot in her eye. While at the apartment, the
defendant was yelling and visibly upset, claiming that
the victim had ‘‘disrespected’’ him and made him ‘‘look
bad in front of everybody.’’ He also engaged in what
must have been threatening physical contact, as his act
of ‘‘mush[ing]’’ the victim’s head had caused Flores to
intervene by positioning himself between the defendant
and the victim. After this physical contact, the victim hid
in the bathroom and thereafter was uncharacteristically
withdrawn, sitting far away from the defendant through-
out the visit and not participating in the conversation
taking place in the apartment. Flores testified that the
victim ‘‘was pretty much sitting there with her head
down . . . not really interacting with anybody, just sit-
ting there.’’ This description contrasts starkly with
descriptions of the victim as ‘‘a person [who] kept a
smile on her face, was always singing, always mak[ing]
jokes, never ha[ving] a sad face.’’
  The defendant claims that the distance between the
victim and the defendant upon entering the apartment
and the victim’s refusal of assistance from Flores indi-
cate that the victim consented to being with the defen-
dant at 777 Maple Avenue. Although the victim trailed
behind the defendant when they entered the apartment,
that fact suggests that the victim was afraid rather than
that she was voluntarily following the defendant. More-
over, the victim’s decision to decline Flores’ offer of
assistance was not, by itself, sufficient to establish that
the victim was free from the defendant’s control. In
Freeney, this court determined that there was only one
kidnapping even though the victim told a friend that
nothing was wrong. See State v. Freeney, supra, 228
Conn. 587. In the present case, less than one hour had
passed since the defendant’s assault of the victim in
the salon parking lot, the victim was mere yards from
her attacker, and she had visible signs of physical abuse.
We thus conclude that her decision to decline Flores’
offer of assistance was insufficient to establish that she
was outside of the defendant’s control at that time.22
Accordingly, we conclude that the state adduced suffi-
cient evidence at trial to establish only one kidnapping
on August 7 and 8, 2008, and that kidnapping ended
with the victim’s death.
   The judgment in Docket No. HHD-CR-09-0150379-T
(Enfield case) is reversed with respect to the count
of kidnapping in the second degree and the case is
remanded with direction to render a judgment of acquit-
tal on that count; the judgment in Docket No. HHD-
CR-09-0150379-T is affirmed in all other respects, the
judgment in Docket No. HHD-CR-09-0628765-T (Hart-
ford case) is affirmed, and the case is remanded for
resentencing in accordance with law on the conviction
of murder in Docket No. HHD-CR-09-0150379-T and the
conviction of assault in the third degree and kidnapping
in the second degree in Docket No. HHD-CR-09-
0628765-T.
      In this opinion the other justices concurred.
  1
     Coachman testified that she heard someone say at that point: ‘‘[O]h, shit,
he just punched her in her face.’’
   2
     When Maynard saw on the news the following day that the police were
searching for the defendant and an African-American woman, he immedi-
ately called the police and told them what he had seen.
   3
     State v. Boscarino, 204 Conn. 714, 529 A.2d 1260 (1987); see footnote 8
of this opinion.
   4
     General Statutes (Rev. to 2011) § 51-199 (b) provides in relevant part:
‘‘The following matters shall be taken directly to the Supreme Court . . .
(3) an appeal in any criminal action involving a conviction for a capital
felony, class A felony, or other felony, including any persistent offender
status, for which the maximum sentence which may be imposed exceeds
twenty years . . . .’’
   5
     It is unclear whether the defendant has conceded this point. Although
the defendant’s appellate counsel stated at oral argument before this court
that he agreed that the evidence would be cross admissible in separate
trials, these statements run counter to the arguments made in the defendant’s
brief. Because the concession at oral argument may have been inadvertent
and is contrary to the arguments set forth in the defendant’s brief, we will
not treat counsel’s statements as a concession in the present case.
   6
     Because we conclude that the evidence would have been cross admissi-
ble, we do not reach the issue of whether any of the Boscarino factors
exist. When ‘‘evidence is cross admissible . . . our inquiry ends.’’ State v.
LaFleur, 307 Conn. 115, 155, 51 A.3d 1048 (2012).
   7
     We observe that, whether charges in multiple informations are of the
‘‘same character’’ is not relevant to our review of a trial court’s decision to
join two informations pursuant to Practice Book § 41-19. Practice Book
§ 41-19, which governs the joinder of multiple informations, provides: ‘‘The
judicial authority may, upon its own motion or the motion of any party,
order that two or more informations, whether against the same defendant or
different defendants, be tried together.’’ Although a predecessor to Practice
Book § 41-19 contained a reference to cases of the ‘‘same character’’; Practice
Book (1963) § 492; this language was deleted in 1976. See State v. Payne,
303 Conn. 538, 546 n.5, 34 A.3d 370 (2012). In contrast, General Statutes
§ 54-57 still requires a determination of whether charges are of the same
character. See General Statutes § 54-57 (‘‘[w]henever two or more cases are
pending at the same time against the same party in the same court for
offenses of the same character, counts for such offenses may be joined in
one information unless the court orders otherwise’’).
   8
     When evidence is not cross admissible, several factors identified in State
v. Boscarino, 204 Conn. 714, 721–24, 529 A.2d 1260 (1987), are used to
determine whether the defendant has suffered substantial prejudice. ‘‘These
factors include: (1) whether the charges involve discrete, easily distinguish-
able factual scenarios; (2) whether the crimes were of a violent nature or
concerned brutal or shocking conduct on the defendant’s part; and (3) the
duration and complexity of the trial. . . . If any or all of these factors
are present, a reviewing court must decide whether the trial court’s jury
instructions cured any prejudice that might have occurred.’’ (Internal quota-
tion marks omitted.) State v. LaFleur, supra, 307 Conn. 156.
   9
     The state presented evidence that the victim was with the defendant at
approximately 6 p.m. at the salon, at approximately 7 p.m. at 777 Maple
Avenue, and at approximately 2 a.m. at the defendant’s apartment, where
the victim’s body ultimately was found. As we discuss more fully in part II
of this opinion, the state bore the burden of establishing that the victim
was not in the defendant’s control during part of this time frame in order
to prove that two separate kidnappings had occurred. ‘‘Kidnapping is a
continuing crime.’’ State v. Gomez, 225 Conn. 347, 351, 622 A.2d 1014 (1993).
‘‘Because kidnapping involves interfering with the victim’s liberty, it contin-
ues until that liberty is restored.’’ Id. Thus, because the state failed to
establish that the victim was ever free from the defendant’s control, we
conclude that the victim was kidnapped until her death.
   10
      The trial court instructed the jury in relevant part: ‘‘You may find that
some evidence applies to more than one count in more than one information.
The evidence, however, must be considered separately as to each element
in each count. Each count is a separate entity. You must consider each
count separately and return a separate verdict for each count. This means
that you may reach opposite verdicts on different counts. A decision on
one count does not bind your decision on another count. During this trial,
there has been some minimal overlap between the Hartford charges and
the Enfield charges. This was introduced only to offer the complete story
as presented by the prosecution. Once again, the charges must be considered
separately.’’ (Emphasis added.)
   The defendant suggests that the foregoing instruction was ‘‘cryptic’’ and
improperly allowed the jury to consider evidence presented in the Hartford
case in considering the charges in the Enfield case and vice versa. The
defendant also contends that this instruction conflicted with other instruc-
tions that may have suggested that the evidence from the two cases should
be considered separately.
   We disagree. First, it would be artificial to separate entirely the evidence
presented in the Hartford and Enfield cases because, as we previously
explained, an understanding of what transpired on August 7 and 8, 2008, is
essential to a determination of guilt with respect to the murder and two
kidnapping charges. Although ‘‘evidence of guilt of other crimes is [generally]
inadmissible to prove that a defendant is guilty of the crime charged against
him . . . [t]he fact that such evidence tends to prove the commission of
other crimes by an accused does not render it inadmissible if it is otherwise
relevant and material.’’ (Citations omitted; internal quotation marks omit-
ted.) State v. Figueroa, 235 Conn. 145, 161–62, 665 A.2d 63 (1995).
   Furthermore, we observe that, even if the trial court’s instruction was
‘‘cryptic’’ and incorrectly implied that the jury was required to consider the
charges in the Hartford and Enfield cases separately, the ambiguity favored
the defendant because the jury would have had less evidence to consider
in determining whether the state had established the elements of the murder
and kidnapping charges. In fact, although the trial court explicitly informed
the defense that it was free to request limiting instructions if it believed
that the state was not presenting the cases ‘‘distinctly and succinctly,’’ the
defense did not do so.
   11
      We observe that the trial court did not make an explicit finding regarding
the cross admissibility of evidence in the Enfield and Hartford cases. Rather,
the trial court stated at the hearing on the motion for consolidation:
‘‘[A]lthough [defense counsel] indicate[s] that they are distinct, the state
does have to prove intent for the second offense. The first offense, the
assault, would be admissible as far as intent, not accidental. It would also
be admissible as far as motive.’’ Because this reasoning applies equally as
well to the cross admissibility of evidence of the murder in the Enfield case
and evidence of the kidnapping in the Hartford case, and because both
parties presented arguments at the hearing regarding cross admissibility of
evidence in the Enfield and Hartford cases, we assume that the trial court
agreed with the state in granting the motion for consolidation and found
that evidence in the Enfield case would be cross admissible in the Hartford
case to establish motive and intent.
   12
      General Statutes § 53a-92 provides in relevant part: ‘‘(a) A person is
guilty of kidnapping in the first degree when he abducts another person
and . . . (2) he restrains the person abducted with intent to (A) inflict
physical injury upon him . . . .’’ (Emphasis added.)
   13
      General Statutes § 53a-91 provides in relevant part: ‘‘(2) ‘Abduct’ means
to restrain a person with intent to prevent his liberation by either (A)
secreting or holding him in a place where he is not likely to be found,
or (B) using or threatening to use physical force or intimidation. . . .’’
(Emphasis added.)
   14
      General Statutes § 53a-94 (a) provides: ‘‘A person is guilty of kidnapping
in the second degree when he abducts another person.’’
   15
      The footnote in Payne on which the defendant relies provides in relevant
part: ‘‘[I]t would be inappropriate to affirm on the basis of cross admissibility
[when] . . . the trial court did not admit the evidence for consciousness
of guilt, and neglected to instruct the jurors regarding impermissible infer-
ences that could be drawn from joinder of the two cases, such as inferring
the defendant’s propensity to commit crime. If the parties had been permitted
to use the evidence for cross admissible purposes at trial, the trial court
would have needed to instruct the jury regarding inferences that could not
be drawn from such evidence.’’ State v. Payne, supra, 303 Conn. 543 n.3.
   16
      These facts further distinguish the present case from Payne. In Payne,
the state requested that the trial court instruct the jury on consciousness
of guilt, and the trial court declined. See State v. Payne, Conn. Supreme
Court Records & Briefs, September Term, 2011, Defendant’s Brief p. 12. In
the present case, however, the trial court expressly stated that the evidence
regarding the assault in the Hartford case would be admissible to prove
motive and intent in the Enfield case, and there is no evidence that the state
was denied an opportunity to make this argument or that the defense was
denied the opportunity to request a limiting instruction on this issue. ‘‘It is
well established in Connecticut . . . that the trial court generally is not
obliged . . . to give a limiting instruction [sua sponte].’’ State v. Cator, 256
Conn. 785, 801, 781 A.2d 285 (2001). Cases in which the court has determined
that a trial court was obligated to give a limiting instruction generally involve
situations in which the defendant requested an instruction and the trial
court either declined or agreed but failed to give the requested instruction.
See, e.g., State v. Ouellette, 190 Conn. 84, 89–90, 459 A.2d 1005 (1983)
(defendant requested limiting instruction, and trial court indicated that it
would give jury instruction but failed to do so).
   Moreover, in Payne, the trial court granted the state’s motion for joinder
of a felony murder charge with a jury tampering charge on the ground that
none of the Boscarino factors was present; see State v. Payne, supra, 303
Conn. 545, 550–52; but did not decide whether the evidence would be cross
admissible. See generally State v. Payne, Conn. Supreme Court Records &
Briefs, supra, Appendix to Defendant’s Brief pp. 35–40 (reproduction of trial
court’s articulation of decision to grant state’s motion for joinder in Payne).
In contrast, the trial court in the present case granted the state’s motion
for consolidation on the basis of the existence of certain Boscarino factors
and on cross admissibility grounds. Accordingly, we do not find the reasoning
in Payne regarding cross admissibility applicable to the present case.
   17
      Specifically, Astacio testified: ‘‘[The victim] was always twenty minutes
early [for work]. She was always the last person to leave work. If they
needed her for extra hours, she was always there. I basically always used
to tell her you live here, this is your life here, you would never leave this
place . . . .’’
   18
      For instance, in the state’s motion for consolidation, the state claimed:
‘‘The evidence and the reasonable inferences from the evidence establish
that the defendant was with the victim from the time of her abduction on
August 7, 2008, until the evening of August 8, 2008.’’
   19
      The defendant contends that there is insufficient evidence to sustain
his conviction of second degree kidnapping in the Enfield case because the
state did not prove that there was an abduction, restraint or lack of consent.
We agree with the defendant that the evidence is insufficient, but for a slightly
different reason. As we explain, the evidence is insufficient to establish two
separate kidnappings because the state did not prove that the victim ever
was liberated after her initial abduction in Hartford.
   20
      The defendant does not contend in the present case that his conviction
on two counts of kidnapping in the second degree is a double jeopardy vio-
lation.
   21
      The defendant made this argument in regard to the first Boscarino
factor, which provides that severance may be necessary to avoid undue
prejudice when ‘‘[t]he cases . . . [do] not involve discrete, easily distin-
guishable factual scenarios.’’ State v. Boscarino, supra, 204 Conn. 722–23.
  22
     The state contends that the jury reasonably could have inferred that
the blood found on the passenger side of the defendant’s vehicle indicates
that the defendant injured the victim in some way after they left 777 Maple
Street. Regardless of when the defendant inflicted the injuries that ultimately
resulted in the victim’s death, because there is insufficient evidence to
establish two separate instances of the defendant’s intent to abduct the
victim and the victim’s lack of consent, we conclude that there was only
one continuous kidnapping.